Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC 112(f) CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 11: (a) a unit to detect an application surface.  Sufficient structure was identified in the published specification [0040] “a camera”.
Claim 11: (b) a unit to detect a target area.
Claim 11: (c) a unit to create a graphic.
Claim 11: (e) a unit to detect a location of an applicator.  Sufficient structure and acts were identified in the published specification [0049]: The location of the applicator can be detected by any means, for example, using gyroscope in the applicator, image analysis based on pre-determined/pre-recorded applicator shape and/or a marker on the applicator and machine learning.
Claim 11: (f) a unit to detect the action of the applicator on the target area.
Claim 11: (g) a unit to notify a progress and/or a completion of the applicator action.
Claim 17: a unit to control the applicator.
Claim 18: a unit to detect pre-determined features on the application surface.
Claim 19: a unit to generate x, y and z coordinates of the application surface and/or pre-determined features.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations
Claim 11: (b) a unit to detect a target area.
Claim 11: (c) a unit to create a graphic to point.
Claim 11: (f) a unit to detect the action of the applicator on the target area.
Claim 11: (g) a unit to notify a progress and/or a completion of the applicator action.
Claim 17: a unit to control the applicator.
Claim 18: a unit to detect pre-determined features on the application surface.
Claim 19: a unit to generate x, y and z coordinates of the application surface and/or pre-determined features.
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

The Examiner did not identify structure directly tied to the “unit” limitations recited above.
The Examiner did not identify acts or processes directly tied to the “unit” limitations recited above.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 cites the limitation “The system of claim11”.  The Examiner recommends a space between “claim” and “11” in the term “claim11”.  Appropriate correction is required.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Specifically, the Examiner objects to the term “a step/unit of” listed in the Abstract.  “A step/unit of” is interpreted as legal phraseology.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 8, 10, 11, 12, 14, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US Pre-Grant Publication 20160357578 A1), in view of Amir et al. (“Amir”, US Pre-Grant Publication 20180014777 A1).

Regarding claim 1, Kim discloses a method for guiding users to use an applicator (Kim [0032] obtains a face image of the user and checks the makeup state (progress).  Kim [0135] provides information indicating makeup steps with respect to makeup tools (applicator).), the method including the steps of:
(a) detecting an application surface (Kim [0032] obtains a face image of the user and checks the makeup state.); 
(b) detecting a target area in the application surface (Kim [0144]-[0146] illustrates a mirror image of a user with a makeup guide activation button (Fig. 1A (101)).  When the button (101) is selected, makeup guide target areas (102-108) are displayed.); 
(c) creating a graphic to point out the target area; 
(d) displaying the application surface and the graphic to point out the target area, to a user in real-time (Kim (Fig. 1B) illustrates makeup guide target areas (102-108) superimposed on the user’s image.);
(f) detecting an action of the applicator on the target area (Kim [0020] detects completed makeup action on one side of the face. Kim [0135] provides information indicating makeup steps with respect to makeup tools.); and 
(g) notifying a progress and/or a completion of the applicator action.  (Kim [0135] provides information indicating makeup steps with respect to makeup tools.
Kim [0020] deletes all makeup guide information except the makeup guide information pertaining to the face area currently in progress.  When Kim detects completed makeup action on one side of the face, Kim deletes the makeup guide for the completed area [0235], then displays makeup guide information for the incomplete facial areas [0020].)

Kim does not describe (e) detecting a location of the applicator.
However, these features are well known in the art as taught by Amir. For example, Amir discloses (e) detecting a location of the applicator. (Amir (Fig. 5 [0095]) illustrates making a user’s face to indicate where to position a skin treatment applicator or show the current location of the skin treatment applicator.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kim’s electronic makeup mirror with Amir’s system for adaptive skin treatment because Amir’s system [0095] indicates to the user where to position skin treatment applicator, which is similar to Kim’s makeup guide target areas.

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Kim and Amir above.
Kim further teaches the method of Claim 1, wherein the step of notifying the progress and/or the completion of the applicator action includes at least one of 
a visual display of the progress of the applicator action, 
a visual display of the completion of the applicator action (Kim [0135] provides information indicating makeup steps with respect to makeup tools.
Kim [0020] deletes all makeup guide information except the makeup guide information pertaining to the face area currently in progress.  When Kim detects completed makeup action on one side of the face, Kim deletes the makeup guide for the completed area [0235], then displays makeup guide information for the incomplete facial areas [0020].), 
an audio announcement of the progress of the applicator action, and 
an audio announcement of the completion of the applicator action.

Regarding claim 4, the claimed invention for claim 1 is shown to be met with explanations from Kim and Amir above.
Kim further teaches the method of Claim 1, wherein the step of creating the graphic contains a creation of one or more type of graphics wherein each of the one or more type of graphics are for one or more conditions of the target area.  (Kim [0020] deletes all makeup guide information except the makeup guide information pertaining to the face area currently in progress.  When Kim detects completed makeup action on one side of the face, Kim deletes the makeup guide for the completed area [0235], then displays makeup guide information for the incomplete facial areas [0020].
Displaying and deleting the makeup guide in interpreted as displaying one or more conditions of the target area.)

Regarding claim 8, the claimed invention for claim 1 is shown to be met with explanations from Kim and Amir above.
Kim further teaches the method of Claim 1, further comprising detecting pre-determined features on the application surface.  (Kim (Fig. 1B [0146]) illustrates displaying makeup guide information (102-108) in the proper position relative to the user’s facial features.)

Regarding claim 10, the claimed invention for claim 1 is shown to be met with explanations from Kim and Amir above.
Kim further teaches the method of Claim 1, wherein the steps are performed using a device selected from the group consisting of a computer, a mobile phone, and a mobile tablet computer.  (Kim discloses a device (100) that displays makeup guide target areas on the user’s image (Fig. 1B).  Kim [0568] describes device (100) as comprising a smartphone.)

Regarding claim 11, Kim and Amir disclose wherein each of the units in (a) to (f) are in electronic communication with at least one other unit in (a) to (f).  (Kim (Fig. 74 [0840]-[0841]) illustrates a device that provides the functionality of device (100).  Device (100) displays makeup guide target areas on the user’s image (Fig. 1B) and is described above as implementing units (a-d) and (f).  Amir [0018] implements unit (e) using a processor coupled to a communication unit.  It would have been obvious for Amir to use Amir’s processor to communicate the applicator location to Kim’s device.)
In light of the rejection of claim 1, the remaining limitations for the medium in claim 11 are similar and performed by the method in claim 1. Therefore, the remaining limitations in claim 11 are rejected for the same reason as claim 1.

Regarding claim 12, in light of the rejection in claim 2, the system in claim 12 is similar and performed by the method in claim 2. Therefore, claim 12 is rejected for the same reason as claim 2.

Regarding claim 14, in light of the rejection in claim 4, the system in claim 14 is similar and performed by the method in claim 4. Therefore, claim 14 is rejected for the same reason as claim 4.

Regarding claim 18, in light of the rejection in claim 8, the system in claim 18 is similar and performed by the method in claim 8. Therefore, claim 18 is rejected for the same reason as claim 8.

Regarding claim 20, in light of the rejection in claim 10, the system in claim 20 is similar and performed by the method in claim 10. Therefore, claim 20 is rejected for the same reason as claim 10.

Claim(s) 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US Pre-Grant Publication 20160357578 A1), in view of Amir et al. (“Amir”, US Pre-Grant Publication 20180014777 A1), in view of Huang (US Pre-Grant Publication 20170127790 A1).

Regarding claim 3, the claimed invention for claim 2 is shown to be met with explanations from Kim and Amir above.
Kim and Amir do not describe the method of Claim 2, wherein the step of notifying the progress and/or the completion of the applicator action includes a visual display of the progress and the completion of the applicator action in accordance with a color change of the graphic to point out the target area.
However, these features are well known in the art as taught by Huang. For example, Huang discloses the method of Claim 2, wherein the step of notifying the progress and/or the completion of the applicator action includes a visual display of the progress and the completion of the applicator action in accordance with a color change of the graphic to point out the target area.  (Huang (Fig. 1 [0030]) illustrates a nail polish curing device with an indicator module (5) surrounded by a light guide (51). Huang [0037] sets the light guide to different colors to indicate progress in the curing process.  Huang [0038] sets the lights to indicate the curing periods. It would have been obvious for Huang to indicate completion of the curing periods because the user would need to know when the curing process is completed.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kim’s electronic makeup mirror, Amir’s system for adaptive skin treatment with Huang’s nail polish curing device because with Huang’s device, the indicator module can emit the indicating light with four different colors to respectively indicate the stand-by state and the timing configurations [0036].

Regarding claim 13, in light of the rejection in claim 3, the system in claim 13 is similar and performed by the method in claim 3. Therefore, claim 13 is rejected for the same reason as claim 3.

Claim(s) 5, 6, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US Pre-Grant Publication 20160357578 A1), in view of Amir et al. (“Amir”, US Pre-Grant Publication 20180014777 A1), in view of Mayer et al. (“Mayer”, US Pre-Grant Publication 20190096084 A1).

Regarding claim 5, the claimed invention for claim 1 is shown to be met with explanations from Kim and Amir above.
Kim and Amir do not describe the method of Claim 1, further comprising a step of displaying a condition of the target area.
However, these features are well known in the art as taught by Mayer. For example, Mayer discloses the method of Claim 1, further comprising a step of displaying a condition of the target area.  (Mayer [0035] discloses a virtual object that displays a numerical value representing a penetration depth of a real object.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kim’s electronic makeup mirror, Amir’s system for adaptive skin treatment with Mayer’s system for displaying a virtual object linked to a real object because with Mayer’s system, the cut (penetration) depth that has been produced with a scalpel [0035].  A scalpel cut depth is similar to the Instant Application’s skin wrinkle (published specification [0043], [0045]).

Regarding claim 6, the claimed invention for claim 5 is shown to be met with explanations from Kim, Amir, and Mayer above.
Kim and Amir as modified by Mayer further teach the method of Claim 5, wherein the display of the condition of the target area includes at least one of 
an indication of a level of a certain condition (Mayer [0035] discloses a virtual object that displays a numerical value representing a penetration depth of a real object.) and 
an indication of a type of condition.
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kim’s electronic makeup mirror, Amir’s system for adaptive skin treatment with Mayer’s system for displaying a virtual object linked to a real object because with Mayer’s system, as described in claim 5, the cut (penetration) depth that has been produced with a scalpel.  A scalpel cut depth is similar to the Instant Application’s skin wrinkle (published specification [0043], [0045]).  Additionally, Meyer discloses providing a numerical value for a strain on a real object as measured by a strain gauge [0034]-[0035].  A strain on skin would produce an indentation, similar to the Instant Application’s skin wrinkle.

Regarding claim 15, in light of the rejection in claim 5, the system in claim 15 is similar and performed by the method in claim 5. Therefore, claim 15 is rejected for the same reason as claim 5.

Regarding claim 16, in light of the rejection in claim 6, the system in claim 16 is similar and performed by the method in claim 6. Therefore, claim 16 is rejected for the same reason as claim 6.

Claim(s) 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US Pre-Grant Publication 20160357578 A1), in view of Amir et al. (“Amir”, US Pre-Grant Publication 20180014777 A1), in view of Staton et al. (“Staton”, US Pre-Grant Publication 20190053608 A1).

Regarding claim 7, the claimed invention for claim 1 is shown to be met with explanations from Kim and Amir above.
Kim and Amir do not describe the method of Claim 1, further comprising controlling the applicator to automatically change the action of the applicator depending on a condition of the target area.
However, these features are well known in the art as taught by Staton. For example, Staton discloses the method of Claim 1, further comprising controlling the applicator to automatically change the action of the applicator depending on a condition of the target area.  (Staton [0050] discloses a makeup applicator. The sensors determine the proper amounts of substances to apply to the skin.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kim’s electronic makeup mirror, Amir’s system for adaptive skin treatment with Staton’s system for providing a customizable cosmetic substance for human application because with Staton’s system, the reservoirs may hold several different types of cosmetics, including makeup, and/or other topical skin treatments or ointments such as cleansers, moisturizers and/or serums…  Topical skin treatments may be applied and absorbed by the skin to provide micronutrients to the user. Such substances may include ointments having vitamins such as thiamine, riboflavin, pantothenic acid, pyridoxine and vitamin D [0050].  Providing micronutrients is interpreted as acting on the user’s skin condition.

Regarding claim 17, in light of the rejection in claim 7, the system in claim 17 is similar and performed by the method in claim 7. Therefore, claim 17 is rejected for the same reason as claim 7.

Claim(s) 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US Pre-Grant Publication 20160357578 A1), in view of Amir et al. (“Amir”, US Pre-Grant Publication 20180014777 A1), in view of Morin et al. (“Morin, US Pre-Grant Publication 20090202114 A1).

Regarding claim 9, the claimed invention for claim 1 is shown to be met with explanations from Kim and Amir above.
Kim and Amir do not describe the method of Claim 1, further comprising generating x, y and z coordinates of the application surface and/or pre-determined features.
However, these features are well known in the art as taught by Marin. For example, Marin discloses the method of Claim 1, further comprising generating x, y and z coordinates of the application surface and/or pre-determined features.  (Marin [0053] identifies salient points of a user’s face.  Marin [0115] acquired salient points with 3D coordinates.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kim’s electronic makeup mirror, Amir’s system for adaptive skin treatment with Marin’s system for tracking a face in video frames and generating data related to the face in video frames because with Marin’s system, a user may watch a video image of their captured face on a video monitor while a palette of make-up choices is superimposed over the video. The user may select certain choices (e.g., particular colors and make-up types such as lipstick, rouge, etc.) and tools or applicators (e.g., pens, brushes, etc.) and may apply the make-up to their face in the video. As they move (e.g., turning their face to the side or stretching part of their face), they can see how the make-up responds, and can delete or add other forms of make-up [0044].

Regarding claim 19, in light of the rejection in claim 9, the system in claim 19 is similar and performed by the method in claim 9. Therefore, claim 19 is rejected for the same reason as claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613